Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  January 29, 2021                                                Bridget M. McCormack,
                                                                              Chief Justice

  161628                                                                  Brian K. Zahra
                                                                        David F. Viviano
  161650                                                            Richard H. Bernstein
                                                                    Elizabeth T. Clement
                                                                     Megan K. Cavanagh
                                                                     Elizabeth M. Welch,
  MECOSTA COUNTY MEDICAL CENTER,                                                   Justices
  d/b/a SPECTRUM HEALTH BIG RAPIDS,
  SPECTRUM HEALTH HOSPITALS,
  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, d/b/a SPECTRUM HEALTH
  MEDICAL GROUP, MARY FREE BED
  REHABILITATION HOSPITAL, and
  MARY FREE BED MEDICAL GROUP,
             Plaintiffs-Appellees,
  v                                           SC: 161628
                                              COA: 345868
                                              Kent CC: 17-007407-NF
  METROPOLITAN GROUP PROPERTY AND
  CASUALTY INSURANCE COMPANY,
           Defendant-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellee.

  ________________________________________/

  MECOSTA COUNTY MEDICAL CENTER,
  d/b/a SPECTRUM HEALTH BIG RAPIDS,
  SPECTRUM HEALTH HOSPITALS,
  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, d/b/a SPECTRUM HEALTH
  MEDICAL GROUP, MARY FREE BED
  REHABILITATION HOSPITAL, and
  MARY FREE BED MEDICAL GROUP,
             Plaintiffs-Appellees,
  v                                           SC: 161650
                                              COA: 345868
                                              Kent CC: 17-007407-NF
  METROPOLITAN GROUP PROPERTY AND
                                                                                                                2


CASUALTY INSURANCE COMPANY,
         Defendant-Appellee,
and
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
         Defendant-Appellant.

______________________________________/

      On order of the Court, the applications for leave to appeal the March 24, 2020
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on the applications. MCR 7.305(H)(1).

        The appellants shall file a supplemental brief within 42 days of the date of this order
addressing whether the appellees’ claims for no-fault personal protection insurance
benefits are barred by (1) res judicata or (2) collateral estoppel. See Adair v Michigan, 470
Mich 105, 121 (2004); Monat v State Farm Ins Co, 469 Mich 679, 682-684 & n 2 (2004).
In addition to the brief, the appellants shall electronically file an appendix conforming to
MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
numbers as required by MCR 7.312(B)(1). The appellees shall file a supplemental brief
within 21 days of being served with the appellants’ briefs. The appellees shall also
electronically file an appendix, or in the alternative, stipulate to the use of the appendix
filed by the appellants. Replies, if any, must be filed by the appellants within 14 days of
being served with the appellees’ briefs. The parties should not submit mere restatements
of their application papers.

        The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
defendants to be divided at their discretion and 20 minutes for the plaintiffs to be divided
at their discretion. MCR 7.314(B)(2).

        Persons or groups interested in the determination of the issues presented in this case
may move the Court for permission to file briefs amicus curiae. Motions for permission to
file briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in
Mecosta Co Med Ctr v Metro Group Prop & Cas Ins Co, Docket No. 161628, only and
served on the parties in both cases.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 29, 2021
        a0126
                                                                              Clerk